Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20           PageID.1    Page 1 of 20




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

 MICHELLE RUBIN,                 )
                                 )
                                 )              Case No.
                 Plaintiff,      )
                                 )              COMPLAINT FOR
                                 )
      v.                         )              VIOLATION OF THE
                                 )              FEDERAL SECURITIES LAWS
 AK STEEL HOLDING                )
                                 )              JURY TRIAL DEMANDED
 CORPORATION, RALPH S.           )
 MICHAEL, III, DENNIS C. CUNEO,  )
                                 )
 SHERI H. EDISON, MARK G. ESSIG, )
 WILLIAM K. GERBER, GREGORY      )
                                 )
 B. KENNY, ROGER K. NEWPORT,     )
 DWAYNE A. WILSON, VICENTE       )
                                 )
 WRIGHT, and ARLENE M. YOCUM, )
                                 )
                 Defendants.     )
                                 )

      Plaintiff Michelle Rubin (“Plaintiff”), upon information and belief, including

an examination and inquiry conducted by and through her counsel, except as to those

allegations pertaining to Plaintiff, which are alleged upon personal belief, alleges the

following for her Complaint:

                 NATURE AND SUMMARY OF THE ACTION
      1.     This is an action brought by Plaintiff against AK Steel Holding

Corporation (“AK Steel” or the “Company”) and the members of its Board of

Directors (the “Board” or the “Individual Defendants”) for their violations of

Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange

Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange Commission
Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20       PageID.2    Page 2 of 20




(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed

transaction, pursuant to which AK Steel will be acquired by Cleveland-Cliffs Inc.

(“Cliffs”), through its wholly owned subsidiary Pepper Merger Sub Inc. (“Merger

Sub”) (the “Proposed Transaction”).

      2.    On December 3, 2019, AK Steel and Cliffs issued a joint press release

announcing that they had entered into an Agreement and Plan of Merger dated

December 2, 2019 (the “Merger Agreement”). Under the terms of the Merger

Agreement, each AK Steel stockholder will receive 0.400 shares of Cliffs common

stock for each share of AK Steel common stock they own (the “Merger

Consideration”). Based on Cliffs’ January 31, 2020 closing stock price of $7.02,

the Merger Consideration has an implied value of $2.81 per AK Steel share.

      3.    On February 4, 2020, AK Steel filed a Schedule 14A Definitive Proxy

Statement (the “Proxy Statement”) with the SEC. The Proxy Statement, which

recommends that AK Steel stockholders vote in favor of the Proposed Transaction,

omits or misrepresents material information concerning, among other things: (i) the

Company’s, Cliffs’ and the pro forma company’s financial projections; (ii) the data

and inputs underlying the financial valuation analyses that support the fairness

opinion provided by the Company’s financial advisor, Goldman Sachs & Co. LLC

(“Goldman”); and (iii) Goldman’s potential conflicts of interest.      Defendants




                                       -2-
Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20           PageID.3    Page 3 of 20




authorized the issuance of the false and misleading Proxy Statement in violation of

Sections 14(a) and 20(a) of the Exchange Act.

      4.     In short, unless remedied, AK Steel’s public stockholders will be

irreparably harmed because the Proxy Statement’s material misrepresentations and

omissions prevent them from making a sufficiently informed voting decision on the

Proposed Transaction. Plaintiff seeks to enjoin the stockholder vote on the Proposed

Transaction unless and until such Exchange Act violations are cured.

                          JURISDICTION AND VENUE
      5.     This Court has jurisdiction over the claims asserted herein for violations

of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated

thereunder pursuant to Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28

U.S.C. § 1331 (federal question jurisdiction).

      6.     This Court has jurisdiction over the defendants because each defendant

is either a corporation that conducts business in and maintains operations within this

District, or is an individual with sufficient minimum contacts with this District so as

to make the exercise of jurisdiction by this Court permissible under traditional

notions of fair play and substantial justice.

      7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because

Plaintiff’s claims arose in this District, where a substantial portion of the actionable

conduct took place, where most of the documents are electronically stored, and




                                          -3-
Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20        PageID.4   Page 4 of 20




where the evidence exists. AK Steel leases an administration building in Dearborn,

Michigan and one of AK Steel’s eight steel making and finishing plants is located in

this District. Moreover, each of the Individual Defendants, as Company officers or

directors, has extensive contacts within this District.

                                   THE PARTIES

      8.     Plaintiff is, and has been at all times relevant hereto, a continuous

stockholder of AK Steel.

      9.     Defendant AK Steel is a Delaware corporation with its principal

executive offices located at 9227 Centre Pointe Drive, West Chester, Ohio 45069.

Through its wholly owned subsidiary, AK Steel Corporation, the Company is a

leading producer of flat-rolled carbon, stainless and electrical steel products,

primarily for the automotive, infrastructure and manufacturing, and distributors and

converters markets. AK Steel’s common stock trades on the New York Stock

Exchange under the ticker symbol “AKS.”

      10.    Defendant Ralph S. Michael, III (“Michael”) is Chairman of the Board

and has been a director of the Company since July 2007.

      11.    Defendant Dennis C. Cuneo (“Cuneo”) has been a director of the

Company since January 2008.

      12.    Defendant Sheri H. Edison (“Edison”) has been a director of the

Company since August 2014.




                                         -4-
Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20         PageID.5    Page 5 of 20




      13.   Defendant Mark G. Essig (“Essig”) has been a director of the Company

since November 2013.

      14.   Defendant William K. Gerber (“Gerber”) has been a director of the

Company since January 2007.

      15.   Defendant Gregory B. Kenny (“Kenny”) has been a director of the

Company since January 2016.

      16.   Defendant Roger K. Newport (“Newport”) has been Chief Executive

Officer (“CEO”) and a director of the Company since January 2016. Defendant

Newport has served in various senior positions since joining the Company in 1985.

      17.   Defendant Dwayne A. Wilson (“Wilson”) has been a director of the

Company since January 2017.

      18.   Defendant Vicente Wright (“Wright”) has been a director of the

Company since November 2013.

      19.   Defendant Arlene M. Yocum (“Yocum”) has been a director of the

Company since January 2017

      20.   Defendants identified in paragraphs 10-19 are referred to herein as the

“Board” or the “Individual Defendants.”

                       OTHER RELEVANT ENTITIES

      21.   Cliffs is an Ohio corporation with its principal executive offices located

at 200 Public Square, Cleveland, Ohio 44114. Founded in 1847, Cliffs is the largest




                                        -5-
Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20         PageID.6    Page 6 of 20




and oldest independent iron ore mining company in the United States. It is a major

supplier of iron ore pellets to the North American steel industry from its mines and

pellet plants located in Michigan and Minnesota. In 2020, Cliffs expects to be the

sole producer of hot briquetted iron, or HBI, in the Great Lakes region with the

development of its first production plant in Toledo, Ohio. Cliffs’ common stock

trades on the New York Stock Exchange under the ticker symbol “CLF.”

          22.   Merger Sub is a Delaware corporation and wholly owned subsidiary of

Cliffs.

                          SUBSTANTIVE ALLEGATIONS

Background of the Company
          23.   AK Steel, through its wholly owned subsidiary, AK Steel Corporation,

is a leading producer of flat-rolled carbon, stainless and electrical steel products,

primarily for the automotive, infrastructure and manufacturing, and distributors and

converters markets. Its other subsidiaries also provide customer solutions with

carbon and stainless steel tubing products, advanced-engineered solutions, tool

design and build, hot- and cold-stamped steel components, and complex assemblies.

AK Steel is the successor to Armco Inc. (“Armco”) and has built upon Armco’s rich

history of creating leading-edge steel innovations since its formation in 1899.

          24.   The Company targets customers who require comprehensive steel

solutions that involve technically demanding, high quality steel products, “just-in-




                                         -6-
Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20          PageID.7   Page 7 of 20




time” delivery, technical support and product development assistance.            The

Company’s strategy is to focus on markets for its steel solutions that deliver higher

margins, where possible, and reduce amounts sold into the typically lower-margin

steel spot markets, which have experienced substantial volatility in pricing over the

past several years primarily as a result of shifting international trade environments

and related effects on the domestic markets it serves. The Company sells its products

to customers in three broad market categories: (i) automotive; (ii) infrastructure and

manufacturing, which includes electrical power; and (iii) distributors and converters.

      25.    On October 30, 2019, AK Steel announced its third quarter 2019

financial results, including net income of $2.8 million, or $0.01 per diluted share,

and adjusted EBITDA of $86.9 million, or 5.7% of sales. Reflecting on the quarter

while also looking ahead, defendant Newport stated:

      Our third quarter results were essentially in line with our expectations
      despite a challenging environment. We continued to make solid
      progress in our strategy to focus on higher-value business during the
      quarter. As we look to 2020, we are excited about our prospects,
      particularly in automotive where we expect meaningful market share
      growth.

The Proposed Transaction

      26.    On December 3, 2019, AK Steel and Cliffs issued a joint press release

announcing the Proposed Transaction. The press release states, in relevant part:

      CLEVELAND & WEST CHESTER, Ohio--(BUSINESS WIRE)--Dec.
      3, 2019-- Cleveland-Cliffs Inc. (NYSE: CLF) and AK Steel Holding
      Corporation (NYSE: AKS) are pleased to announce that they have



                                        -7-
Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20         PageID.8    Page 8 of 20




     entered into a definitive merger agreement pursuant to which Cliffs will
     acquire all of the issued and outstanding shares of AK Steel common
     stock. Lourenco Goncalves, Chairman of the Board, President and CEO
     of Cliffs, will lead the expanded organization.

     Under the terms of the merger agreement, AK Steel shareholders will
     receive 0.40 shares of Cliffs common stock for each outstanding share
     of AK Steel common stock they own. Upon completion of the
     transaction, Cliffs shareholders will own approximately 68% and AK
     Steel shareholders will own approximately 32% of the combined
     company, respectively, on a fully diluted basis.

     The fixed exchange ratio implies a consideration of $3.36 per share of
     AK Steel common stock and represents a premium of 16% based on the
     closing share prices of Cliffs and AK Steel common shares,
     respectively, as of December 2, 2019, and a premium of 27% based on
     the 30-day volume weighted average price of AK Steel common shares.
     The transaction implies an aggregate consideration to AK Steel
     shareholders of approximately $1.1 billion on a fully diluted basis, a
     total enterprise value of approximately $3.0 billion for AK Steel and an
     acquisition multiple of 5.6x LTM Adjusted EBITDA.

     The transaction will combine Cliffs, North America’s largest producer
     of iron ore pellets, with AK Steel, a leading producer of innovative flat-
     rolled carbon, stainless and electrical steel products, to create a
     vertically integrated producer of value-added iron ore and steel
     products. The combined company will be ideally positioned to provide
     high-value iron ore and steel solutions to customers primarily across
     North America.

     Mr. Goncalves stated: “We are excited to be able to deliver real value
     to the shareholders of both Cliffs and AK Steel through a value
     enhancing and leverage-neutral transaction. By combining the best-in-
     class quality of AK Steel’s assets and its enviable product mix with
     Cliffs’ debt profile and proven management team, we are creating a
     premier North American company, self-sufficient in iron ore pellets and
     geared toward high value-added steel products.”

     He continued, “The pro forma Cliffs will be a vertically integrated steel
     company that is expected to drive improved profitability for existing



                                       -8-
Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20         PageID.9    Page 9 of 20




      Cliffs and AK Steel shareholders and is well-positioned to serve both
      the blast furnace and electric arc furnace segments. In addition, Cliffs’
      existing strong balance sheet and self-sufficiency in pellets for the
      combined company provide flexibility to pursue additional growth
      opportunities, including the potential future utilization of the blast
      furnace in Ashland to produce merchant pig iron, an opportunity neither
      company could pursue on a standalone basis.”

      Mr. Goncalves concluded, “For Cliffs, we expect to realize immediate
      growth and a long-desired objective of a more diverse customer base,
      as well as more predictable cash flow generation due to the contracted
      nature of AK Steel’s sales of high-end automotive steel. Our track
      record of providing high-grade iron ore combined with AK Steel’s
      recognized ability to produce the highest quality steel grades, creates a
      highly complementary and compelling business model. We look
      forward to welcoming the AK Steel team into our organization and
      creating a unique company focused on executing value-enhancing
      opportunities for all of our stakeholders.”

      Roger K. Newport, CEO of AK Steel, added, “We believe this
      transaction is a compelling opportunity for AK Steel shareholders to
      participate in the substantial upside potential of what will be a premier
      vertically integrated producer of value-added iron ore and steel
      products with significant scale and diversification. Our shareholders
      will benefit from exposure to a larger, more diversified company that is
      better positioned to capitalize on growth opportunities. The
      combination of Cliffs’ iron ore pellet capabilities and our innovative,
      high-quality steel product development and production is strategically
      compelling. Together, we expect to be able to take advantage of growth
      opportunities faster and more fully than either company could on its
      own. With AK Steel’s 120-year heritage, which began in Ohio, and
      expertise in steelmaking, AK Steel and Cliffs make an excellent
      combination, which we expect will facilitate a smooth integration
      process.”

Insiders’ Interests in the Proposed Transaction

      27.   AK Steel insiders are the primary beneficiaries of the Proposed

Transaction, not the Company’s public stockholders. The Board and the Company’s



                                        -9-
Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20       PageID.10   Page 10 of 20




executive officers are conflicted because they will have secured unique benefits for

themselves from the Proposed Transaction not available to Plaintiff and the public

stockholders of AK Steel.

      28.   Notably, several Company insiders will secure positions for themselves

with the combined company. For example, three current members of the Board will

serve on the combined company’s board of directors.

      29.   Moreover, if they are terminated in connection with the Proposed

Transaction, AK Steel’s named executive officers stand to receive substantial cash

severance payments as set forth in the following table:




The Proxy Statement Contains Material Misstatements or Omissions

      30.   The defendants filed a materially incomplete and misleading Proxy

Statement with the SEC and disseminated it to AK Steel’s stockholders. The Proxy

Statement misrepresents or omits material information that is necessary for the

Company’s stockholders to make an informed decision whether to vote in favor of

the Proposed Transaction.

      31.   Specifically, as set forth below, the Proxy Statement fails to provide

Company stockholders with material information or provides them with materially




                                       - 10 -
Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20          PageID.11     Page 11 of 20




misleading information concerning: (i) the Company’s, Cliffs’ and the pro forma

company’s financial projections; (ii) the data and inputs underlying the financial

valuation analyses that support the fairness opinion provided by Goldman; and (iii)

Goldman’s potential conflicts of interest.

Material Omissions Concerning the Company’s, Cliffs’ and the Pro Forma
Company’s Financial Projections
      32.    The Proxy Statement omits material information regarding Company

management’s, Cliffs’, and the pro forma company’s financial projections.

      33.    With respect to the “AK Steel Unaudited Forecasted Financial

Information” and the “Cliffs-Adjusted AK Steel Unaudited Forecasted Financial

Information,” the Proxy Statement fails to disclose: (i) all line items used to calculate

(a) Adjusted EBITDA, (b) Levered Free Cash Flow, and (c) Unlevered Free Cash

Flow; and (ii) with respect to the “AK Steel Unaudited Forecasted Financial

Information,” NOL Usage.

      34.    With respect to the “Cliffs Unaudited Forecasted Financial

Information” and “AK Steel-Adjusted Cliffs Unaudited Forecasted Financial

Information,” the Proxy Statement fails to disclose: (i) all line items used to calculate

(a) Adjusted EBITDA, (b) Levered Free Cash Flow, and (c) Unlevered Free Cash

Flow; and (ii) and with respect to the “AK Steel Adjusted Cliffs Unaudited

Forecasted Financial Information,” NOL Usage.




                                         - 11 -
Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20          PageID.12     Page 12 of 20




      35.    With respect to the “Pro Forma Unaudited Forecasted Financial

Information,” the Proxy Statement fails to disclose: (i) all line items used to calculate

(a) Adjusted EBITDA, (b) Levered Free Cash Flow, and (c) Unlevered Free Cash

Flow; and (ii) NOL Usage.

      36.    The omission of this information renders the statements in the

“Unaudited Forecasted Financial Information” section of the Proxy Statement false

and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning Goldman’s Financial Analyses
      37.    The Proxy Statement also fails to disclose material information

concerning Goldman’s financial analyses.

      38.    The Proxy Statement describes Goldman’s fairness opinion and the

various valuation analyses performed in support of its opinion. However, the

description of Goldman’s fairness opinion and analyses fails to include key inputs

and assumptions underlying these analyses. Without this information, as described

below, AK Steel’s public stockholders are unable to fully understand these analyses

and, thus, are unable to determine what weight, if any, to place on Goldman’s

fairness opinion in determining whether to vote in favor of the Proposed Transaction.

      39.    With respect to Goldman’s Illustrative Discounted Cash Flow Analysis

for AK Steel, the Proxy Statement fails to disclose: (i) the estimated terminal year

Adjusted EBITDA (pension adjusted) of AK Steel; (ii) the terminal values of the




                                         - 12 -
Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20          PageID.13    Page 13 of 20




Company; (iii) quantification of the inputs and assumptions underlying the discount

rates ranging from 10.5% to 11.5%; (iv) the net debt of the Company as of September

30, 2019; (v) unfunded pension and OPEB liabilities as of September 30, 2019; and

(vi) the fully diluted shares of AK Steel common stock as of November 29, 2019.

        40.   With respect to Goldman’s Illustrative Discounted Cash Flow Analysis

for AK Steel Shares on a Pro Forma Basis, the Proxy Statement fails to disclose: (i)

the estimated terminal year Adjusted EBITDA (pension adjusted) of Cliffs on a pro

forma basis; (ii) the terminal values of the Company; (iii) quantification of the inputs

and assumptions underlying the discount rates ranging from 8.5% to 9.5%; (iv) the

net debt and unfunded pension liabilities on a pro forma basis as of September 30,

2019; and (v) the fully diluted shares of Cliffs common stock as of November 29,

2019.

        41.   The omission of this information renders the statements in the “Opinion

of Goldman Sachs, AK Steel’s Financial Advisor” and “Unaudited Forecasted

Financial Information” sections of the Proxy Statement false and/or materially

misleading in contravention of the Exchange Act.

Material Omissions Concerning Goldman’s Potential Conflicts of Interest

        42.   The Proxy Statement omits material information regarding potential

conflicts of interest of Goldman.

        43.   Specifically, the Proxy Statement sets forth that:




                                         - 13 -
Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20         PageID.14    Page 14 of 20




      On October 14, 2019, representatives of Goldman Sachs (including
      certain members of the team that would advise AK Steel in connection
      with the potential transaction) informally discussed with members of
      the Cliffs management team certain asset-based lending considerations,
      funding options and strategic growth opportunities for Cliffs. AK Steel
      was identified in the materials used by Goldman Sachs in such meeting
      as one of thirteen companies that presented potential strategic growth
      opportunities for Cliffs. Goldman Sachs’ materials included only
      publicly available information (e.g., market capitalization, enterprise
      value, 2019E EBITDA/multiple and indebtedness information) and did
      not contain potential price ranges, synergy calculations, or other
      transaction-specific information.

                                        ***

      Later in October 2019, Mr. Alter informed AK Steel’s outside legal
      counsel, Weil, about the potential transaction with Cliffs. AK Steel also
      commenced working with Goldman Sachs in connection with the
      potential transaction. Prior to AK Steel commencing work with
      Goldman Sachs in connection with the potential transaction involving
      Cliffs, Goldman Sachs informed AK Steel that representatives of
      Goldman Sachs (including members of its proposed team to advise AK
      Steel in connection with the potential transaction) had assisted Cliffs on
      several financing transactions and from time to time provided Cliffs
      with advice with respect to strategic matters over the past several years.

Proxy Statement at 74. Yet, the Proxy Statement fails to disclose whether (i) the

discussions between Goldman and Cliffs management regarding strategic growth

opportunities included or focused on an acquisition of AK Steel by Cliffs or a merger

of the two companies; and (ii) whether prior to AK Steel commencing work with

Goldman in connection with the potential transaction involving Cliffs, Goldman

made full disclosure that representatives of Goldman (including certain members of

the team) provided Cliffs with advice with respect to strategic matters that included




                                        - 14 -
Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20         PageID.15     Page 15 of 20




an acquisition of AK Steel by Cliffs or a merger of the two companies.

      44.    Additionally, the Proxy Statement sets forth that:

      Goldman Sachs has provided certain financial advisory and/or
      underwriting services to Cliffs and/or its affiliates from time to time for
      which Goldman Sachs’ Investment Banking Division has received, and
      may receive, compensation. . . . During the two-year period ended
      December 2, 2019, Goldman Sachs has recognized compensation for
      financial advisory and/or underwriting services provided by its
      Investment Banking Division to Cliffs and/or its affiliates of
      approximately $7.35 million, net of expenses and other adjustments.
      Goldman Sachs may also in the future provide financial advisory and/or
      underwriting services to AK Steel, Cliffs, and their respective affiliates
      for which Goldman Sachs’ Investment Banking Division may receive
      compensation.

Id. at 112. Yet, the Proxy Statement fails to disclose whether Goldman has

performed past services for the Company or its affiliates as well as the compensation

received or to be received by Goldman for such services.

      45.    Full disclosure of investment banker compensation and all potential

conflicts is required due to the central role played by investment banks in the

evaluation, exploration, selection, and implementation of strategic alternatives.

      46.    The omission of this information renders the statements in the

“Background of the Merger” and “Opinion of Goldman Sachs, AK Steel’s Financial

Advisor” sections of the Proxy Statement false and/or materially misleading in

contravention of the Exchange Act.

      47.    The Individual Defendants were aware of their duty to disclose the

above-referenced omitted information and acted negligently (if not deliberately) in



                                        - 15 -
Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20           PageID.16     Page 16 of 20




failing to include this information in the Proxy Statement. Absent disclosure of the

foregoing material information prior to the stockholder vote on the Proposed

Transaction, Plaintiff and the other AK Steel stockholders will be unable to make an

informed voting decision on the Proposed Transaction and are thus threatened with

irreparable harm warranting the injunctive relief sought herein.

                              CLAIMS FOR RELIEF
                                       COUNT I

     Claims Against All Defendants for Violations of Section 14(a) of the
          Exchange Act and Rule 14a-9 Promulgated Thereunder
      48.    Plaintiff repeats all previous allegations as if set forth in full.

      49.    During the relevant period, defendants disseminated the false and

misleading Proxy Statement specified above, which failed to disclose material facts

necessary to make the statements, in light of the circumstances under which they

were made, not misleading in violation of Section 14(a) of the Exchange Act and

SEC Rule 14a-9 promulgated thereunder.

      50.    By virtue of their positions within the Company, the defendants were

aware of this information and of their duty to disclose this information in the Proxy

Statement. The Proxy Statement was prepared, reviewed, and/or disseminated by

the defendants. It misrepresented and/or omitted material facts, including material

information about the Company’s, Cliffs’ and the pro forma company’s financial

projections, the data and inputs underlying the financial valuation analyses that



                                         - 16 -
Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20             PageID.17     Page 17 of 20




support the fairness opinion provided by Goldman, and Goldman’s potential

conflicts of interest. The defendants were at least negligent in filing the Proxy

Statement with these materially false and misleading statements.

      51.      The omissions and false and misleading statements in the Proxy

Statement are material in that a reasonable stockholder would consider them

important in deciding how to vote on the Proposed Transaction.

      52.      By reason of the foregoing, the defendants have violated Section 14(a)

of the Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

      53.      Because of the false and misleading statements in the Proxy Statement,

Plaintiff is threatened with irreparable harm, rendering money damages inadequate.

Therefore, injunctive relief is appropriate to ensure defendants’ misconduct is

corrected.

                                        COUNT II
             Claims Against the Individual Defendants for Violations of
                        Section 20(a) of the Exchange Act
      54.      Plaintiff repeats all previous allegations as if set forth in full.

      55.      The Individual Defendants acted as controlling persons of AK Steel

within the meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue

of their positions as officers and/or directors of AK Steel, and participation in and/or

awareness of the Company’s operations and/or intimate knowledge of the false

statements contained in the Proxy Statement filed with the SEC, they had the power



                                           - 17 -
Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20         PageID.18    Page 18 of 20




to influence and control and did influence and control, directly or indirectly, the

decision-making of the Company, including the content and dissemination of the

various statements which Plaintiff contends are false and misleading.

      56.    Each of the Individual Defendants was provided with or had unlimited

access to copies of the Proxy Statement and other statements alleged by Plaintiff to

be misleading prior to and/or shortly after these statements were issued and had the

ability to prevent the issuance of the statements or cause the statements to be

corrected.

      57.    In particular, each of the Individual Defendants had direct and

supervisory involvement in the day-to-day operations of the Company, and,

therefore, is presumed to have had the power to control or influence the particular

transactions giving rise to the securities violations as alleged herein, and exercised

the same. The Proxy Statement at issue contains the unanimous recommendation of

each of the Individual Defendants to approve the Proposed Transaction. They were,

thus, directly involved in the making of the Proxy Statement.

      58.    In addition, as the Proxy Statement sets forth at length, and as described

herein, the Individual Defendants were each involved in negotiating, reviewing, and

approving the Proposed Transaction. The Proxy Statement purports to describe the

various issues and information that they reviewed and considered—descriptions the

Company directors had input into.




                                        - 18 -
Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20        PageID.19    Page 19 of 20




      59.    By virtue of the foregoing, the Individual Defendants have violated

Section 20(a) of the Exchange Act.

      60.    As set forth above, the Individual Defendants had the ability to exercise

control over and did control a person or persons who have each violated Section

14(a) and SEC Rule 14a-9, promulgated thereunder, by their acts and omissions as

alleged herein. By virtue of their positions as controlling persons, these defendants

are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of defendants’ conduct, AK Steel’s stockholders will be irreparably harmed.

                             PRAYER FOR RELIEF

      WHEREFORE, Plaintiff demands judgment and preliminary and permanent

relief, including injunctive relief, in her favor on behalf of AK Steel, and against

defendants, as follows:

      A.     Preliminarily and permanently enjoining defendants and all persons

             acting in concert with them from proceeding with, consummating, or

             closing the Proposed Transaction and any vote on the Proposed

             Transaction, unless and until defendants disclose and disseminate the

             material information identified above to AK Steel stockholders;

      B.     In the event defendants consummate the Proposed Transaction,

             rescinding it and setting it aside or awarding rescissory damages to

             Plaintiff;




                                        - 19 -
Case 2:20-cv-10379-BAF-DRG ECF No. 1 filed 02/12/20            PageID.20      Page 20 of 20




      C.    Declaring that defendants violated Sections 14(a) and/or 20(a) of the

            Exchange Act, as well as SEC Rule 14a-9 promulgated thereunder;

      D.    Awarding Plaintiff the costs of this action, including reasonable

            allowance for Plaintiff’s attorneys’ and experts’ fees; and

      E.    Granting such other and further relief as this Court may deem just and

            proper.

                                 JURY DEMAND

      Plaintiff demands a trial by jury.

 Dated: February 12, 2020                           WEISSLAW LLP


                                              By /s/ Richard A. Acocelli
                                                 Richard A. Acocelli
                                                 1500 Broadway, 16th Floor
                                                 New York, New York 10036
                                                 Tel: (212) 682-3025
                                                 Fax: (212) 682-3010
                                                 Email: racocelli@weisslawllp.com

                                                    Attorneys for Plaintiff




                                           - 20 -
